Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 28, 2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00063-CR

                          COREY DENNIS, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1318672

                 MEMORANDUM                      OPINION
      A written request to withdraw the notice of appeal in this case, personally
signed by appellant, has been filed with this Court. See TEX. R. APP. P. 42.2.
Because this Court has not delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.

                                  PER CURIAM
Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish - TEX. R. APP. P. 47.2(b)